Citation Nr: 1144947	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for systemic sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for systemic sclerosis claimed as tissue deterioration, arthritis, poor circulation, feet swelling, and leg cramps. 

In January 2008 and October 2009, the Board remanded the claim for additional development. 

As a preliminary matter, the Board observes that in a September 2011 written statement, the Veteran essentially raises a claim of entitlement to disability benefits pursuant to 38 U.S.C.A. § 1151 in claiming that his systemic sclerosis was worsened by a failure on the part of the VA to treat him for the condition at the time it was diagnosed and a failure of VA to inform him of the diagnosis at that time.  However, as service connection for systemic sclerosis is being granted by this decision, there is no remaining case or controversy regarding whether he is additionally entitled to compensation for the systemic sclerosis under the provisions of 38 U.S.C.A. § 1151, inasmuch as any compensation granted under that statute, in effect, treats and considers the consequent disability as if it was service connected. Thus, since service connection is being granted by this decision, the raised claim for compensation pursuant to 38 U.S.C.A. § 1151 is moot. 


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's systemic sclerosis had its onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for systemic sclerosis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303,  3.304 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including scleroderma, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The record before the Board contains service medical records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Veteran, in written statements, contends that his currently diagnosed systemic sclerosis is related to active service.  Specifically, the Veteran asserts that his disability can be traced to his exposure to certain chemicals, including petroleum, during his period of active service.  Alternatively, the Veteran has asserted that his systemic sclerosis is the result of cold exposure in service.

Service personnel records show that, while on active duty, the Veteran served as a heavy vehicle driver and was for a period of time assigned to the POL (or petroleum, oil, and lubricant) section.  His duties included driving, maintaining, and dispensing petroleum, oil, and lubricants for battalion support.  Therefore, the Board concedes that the Veteran was exposed to chemicals, including petroleum, during active service.  The Board also notes that during his service with the National Guard, including from 1981 to 1988, the Veteran served as a wheel vehicle repairer and motor transport operator with duties that included maintenance of wheeled vehicles, including their engines, power trains, and chassis components.  Therefore, it is likely that the Veteran had continued exposure to chemicals, including petroleum, throughout his National Guard service.  The Board also observes that, during active service, the Veteran was stationed in Germany from October 1977 to April 1978, which included winter months.  

The Veteran's service medical records show that on two occasions, the Veteran was injured in motor vehicle accidents while on active duty.  The first accident occurred in May 1976, when the Veteran was treated for bruising and tissue damage to his gluteus maximus region.  The second accident took place in April 1978, when the Veteran sustained multiple abrasions and contusions to his forearms, hands, hips and legs.  Additionally, the service medical records show that in August 1976, the Veteran was hospitalized for complaints of numbness in his hands and legs after he hyperventilated and passed out while on active duty at Fort Hood, Texas.  The Veteran was also treated for herpetic lesions on his cheeks and lips, first in August 1976 and then again in June 1977.  An examination made prior to the Veteran's separation from active service, however, was negative for any complaints or diagnoses of skin diseases, cramps, arthritis, or other bone and joint abnormalities.  Accordingly, the Board finds that chronicity in service is not established and that a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection.  38 C.F.R. § 3.303(b) (2011). 

Post service, the Veteran's VA medical records show that for approximately two years beginning in January 1987, he was seen at a VA dermatology clinic for skin redness, cyanosis, coldness, numbness, and swelling of the upper extremities.  The Veteran reported that his hands became cold and turned blue when cold, and that it had been a problem for quite some time (also reported as five to six years).  The assessment was Reynaud's phenomenon and possible scleroderma.  In March 1989, the Veteran underwent a VA examination during which he reported that while he was in service, his hands and feet went numb and hurt.  He stated that he was a truck driver and went for cold weather training in Germany, which did not help his problem.  He was diagnosed with progressively incapacitating Reynaud's phenomenon.  At that time, the examiner opined that the disorder first manifested during the Veteran's exposure to cold temperatures while on active duty in Germany.  Subsequently, the Veteran was diagnosed with systemic sclerosis and rheumatoid arthritis.  

In a July 1992 statement, the Veteran again attributed his current hand and foot symptoms to frost bite sustained in 1977 while working as a mechanic on vehicles.  Similarly, during July 1997 private treatment for rheumatoid arthritis, the Veteran reported that at the age of 21, he noted an onset of intermittent pain and swelling in the knuckles of his hands and both wrists and experienced blanching and bluish discoloration of his fingers and toes on cold exposure.  The record thereafter, including VA medical records, private medical records, and Social Security Administration (SSA) records dated from July 1997 to May 2011, shows that the Veteran has received periodic medical treatment for right foot pain, right shoulder pain, bilateral hand pain, low back pain, neck pain, and extensive treatment for systemic sclerosis or scleroderma, rheumatoid arthritis, and Raynaud's disease, and overlap syndrome.  

In support of his claim, the Veteran has provided a May 2006 statement from his private chiropractor opining that the Veteran's exposure to petroleum-based distillates during active service contributed to his current health problems by breaking down the tissues in his upper and lower extremities.  

The Veteran underwent a VA examination in November 2008, during which the examiner noted a history of rheumatoid arthritis and systemic sclerosis for which the Veteran had been under treatment for many years.  The Veteran reported that shortly after working as a mechanic and driving a petroleum truck for the military, he began having some episodic numbness in his hands, which progressed gradually over the years.  He reported that his hands would turn colors, become cold very easily, and become painful.  The tips of his fingers would sometimes become excoriated and shed skin.  The Veteran reported that he felt that the cleaning chemicals and petroleum in service caused him to have some symptoms, but that they did not become persistent until years later.  The examiner noted that the Veteran was not currently exposed to harmful chemicals and exposure that happened 30 years prior was unable to be determined.  The examiner initially thought that some of the Veteran's symptoms could be related to a focal neuropathy, such as carpal tunnel syndrome, related to his work history.  However, following examination and electromyography testing, the examiner concluded in a March 2009 addendum that the Veteran's systemic sclerosis was not caused by focal neuropathy of the upper extremities.  Significantly, although the examiner was able to determine that the Veteran's symptoms were not related to focal neuropathy, the examiner did not provide any opinion as to whether the Veteran's systemic sclerosis was related to his service. 

The Veteran underwent a second VA examination in April 2011, during which he reported that in 1977, while stationed in Germany, he was treated for hypothermia after being thrown in the snow by a broken hose that hit him in the chest while he was refueling a tanker.  He reported that he was treated in a makeshift bathtub with progressive warming and was in the hospital for approximately four days.  Following that incident, he noted the onset of Raynaud's phenomenon and has made it a point to always be wearing gloves while outside in the cold since that time.  The Veteran also reported a history of exposure to fuel during active service and National Guard service, during which time he was primarily responsible for servicing vehicles, including fueling them.  It was also noted that out of the service, the Veteran worked as a machine operator making parts for windows.  However, he was laid off several years prior to the examination, when it was felt that he was no longer safe at work due to hand immobility and dysfunction.  The Veteran reported that he was unable to work and receiving Social Security Disability benefits.

The April 2011 VA examiner noted that in 1987, the Veteran was noted to have scleroderma by VA and was started on a calcium channel blocker.  Current management of his scleroderma/overlap syndrome was directed primarily at inflammatory arthritis symptoms.  The Veteran had been on corticosteroids, and also methotrexate on and off for probably a decade and persistently in the past several years.  His current symptoms included an inability to make a tight fist, straighten his fingers to get them in his pocket, and susceptibility to cold injury.  It was noted that if his hands become cold, he had a significant amount of swelling, splitting of the tips of his fingers, and subsequent development of pitting.  Other manifestations include dysphagia, an inability to stand for a significant amount of time due to subluxation of his metatarsal phalangeal joints bilaterally, and an inability to straighten his knees.

On physical examination, the Veteran was noted to have lost wrinkles on his face, but still had mobile skin on his face, torso, upper arms, and legs.  He had sclerodactyly and skin was tight around his toes.  Telangectasias was noted in his palms.  There was full range of motion of the shoulders and hips.  He had a large synovial proliferation in his right elbow that was very tender and he could not straighten his elbow, with a 10 degree flexion deformity noted.  However, he could flex the elbow to 90 degrees.  Deformities were also noted in the hands and lower extremities.  Based on history, physical examination, and laboratory resting, the examiner diagnosed scleroderma and overlap of inflammatory arthritis.

The examiner opined that, if one were to accept the Veteran's exposure history, it was as likely as not that the onset of his scleroderma occurred while in the service when he developed his cold sensitivity and Raynaud's phenomenon.  Temporally, it was related to his significant cold exposure.  The examiner continued that, with respect to the Veteran's exposure to petroleum products, there has been described an increased incidence of scleroderma in those exposed to solvents in particular.  The examiner noted that servicing aircraft used such substances and could contribute to the Veteran's situation.  In summary, the examiner found that, based on the history obtained, it would appear that the Veteran's scleroderma started after significant cold exposure during active duty.  The examiner also noted that the Veteran had chemical exposures described as being associated with scleroderma development.  Although the examiner could not establish a relative contribution of either cold exposure or chemical exposure to the development of scleroderma, the examiner found that it was more likely than not that the development of the condition was related to exposure to cold and petrochemicals.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds that the April 2011 VA examiner's finding that the Veteran's systemic sclerosis is related to both cold exposure and petroleum exposure in service to be probative and persuasive.  That opinion was based on a review of the claims file, a thorough examination of the Veteran, and the physician's medical expertise as chief of rheumatology, and also took into account the lay history provided by the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion); Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, that opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  

The Board also finds it significant that there are no medical findings of record contrary to the April 2011 VA medical opinion.  The April 2011 VA opinion is supported by the record as a whole, including the March 1989 VA examiner's opinion, indicating that the Veteran's Raynaud's disease was related to cold residuals in service, and the May 2006 statement from the Veteran's private chiropractor that the Veteran's in-service exposure to chemicals contributed to his current health problems.  The Board recognizes that neither the March 1989 VA opinion nor the May 2006 private opinion are supported by rationale, which lessens their probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Nevertheless, those opinions are not inconsistent with other evidence of record.

In contrast, the Board notes that the November 2008 VA opinion carries little persuasive value or weight because of the failure to provide any definitive opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (generic statement about the possibility of a link is too general and inconclusive).  Moreover, it is unclear from the somewhat bare examination report whether the examiner reviewed the Veteran's claims file or was otherwise familiar with the Veteran's medical history.  Prejean v. West, 13 Vet. App. 444 (2000).

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's systemic sclerosis was incurred in service.  The April 2011 VA examiner's opinion, which the Board deems probative, attributes the Veteran's current condition to both cold exposure and chemical exposure in service, and puts the onset of the Veteran's condition during his period active service.  That positive opinion corroborates the written statements provided by the Veteran with respect to having symptoms of pain, numbness, tingling, and discoloration in service that later resulted in a diagnosis of systemic sclerosis.  

Additionally, the Board finds that the Veteran is competent to report that his observable symptoms of pain, numbness, tingling, and discoloration began in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the reports of the Veteran of symptoms of pain, numbness, tingling, and discoloration, suggests a continuity of symptomatology.  That lends additional probative weight in favor of the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board also finds that the Veteran is competent as a lay person to provide testimony regarding in-service cold injury and manifestation of symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Similarly, he is competent to report a history of hand symptomatology since his period of active service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  The Board finds the Veteran's statements are credible, particularly when considering the time period during which the Veteran was stationed in Germany, during winter months, and his duties at the time, including maintenance of trucks.  

The Board recognizes that the Veteran's account of treatment for cold injury in service is not substantiated by his available service medical records.  Nevertheless, where, as here, the Veteran has provided lay evidence that is both competent and credible, the absence of contemporaneous medical documentation in his service records does not automatically preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, in such instances, further evaluation as to the etiology of the claimed disability is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, an evaluation has been provided in the form of the April 2011 VA opinion that is wholly favorable to the Veteran, indicating that the Veteran's systemic sclerosis is related to cold injury or exposure to petroleum during his period of active service.  

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for systemic sclerosis is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER


Service connection for systemic sclerosis is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


